Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed on 7/04/2021.
Claims 1-20 are pending for this examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Essick, IV et al. (US 7,945,768), herein referred to as Essick ‘768.
Referring to claim 1, Essick ‘768 teaches a loop controller (see Fig. 1, controller 118; see Fig. 6; also see Col. 2, lines 1-3, wherein the system is implementing nested loops in a parallel processor system) comprising:
an inner loop count register that includes an input and an output (see Fig. 2 and Fig. 6, wherein an inner count is tracked; also see Figs. 4-5, inner counter 402 and 502, the inner counter used to count completed iterations of the inner loop of a nested loop, see Col. 8, lines 51-65, Col. 9, lines 1-19, with an input initialization value 404 and output inner count value 406; Examiner points out that a memory unit, such as a buffer or register, would inherently be used to store the counter values in the system of Essick ‘768, wherein this specific count value is then used for comparison, see Fig. 4, compare 408):
an inner loop counter that includes an input coupled to the output of the inner loop count register and an output coupled to the input of the inner loop count register (see Fig. 5, wherein the inner counter 502 includes an input inner counter 504 and an output 506 to compare 508 which can output 512 to outer counter 514 or loop back to the inner counter 502);
an inner loop comparator that includes an input coupled to the output of the inner loop counter and an output (see Fig. 5, compare 508 with input from inner counter 502 and output which branches to an outer counter 514 and branches that loop back to inner counter 502);
an outer loop count register that includes an input and an output (see Fig. 3, wherein an outer count is tracked; also see Figs. 4-5, outer counter 414 and 514, the outer counter used to count full completions of the inner loop of a nested loop, see Col. 9, lines 51-67, Col. 10, lines 1-24, with an input initialization value 516 and output outer count value 518; Examiner points out that a memory unit, such as a buffer or register, would inherently be used to store the counter values in the system of Essick ‘768, wherein this specific count value is then used for comparison, see Fig. 5, compare 520);
an outer loop counter that includes an input coupled to the output of the outer loop count register and an output coupled to the input of the outer loop count register (see Fig. 5, wherein the outer counter 514 includes an input from an outer count 516 and an output that goes to compare 520);
an outer loop comparator that includes an input coupled to the output of the outer loop counter and an output (see Fig. 5, compare 520 that takes an input 518 from outer counter 514 and outputs 524); and
a predicate register that includes an input coupled to the output of the inner loop comparator and the output of the outer loop comparator (see Fig. 2, wherein a validity tag is set to valid 210 or to invalid 214 in accordance with executing a nested loop; see Col. 3, lines 62-67, Col. 4, lines 1-2, wherein a predicate is a Boolean valued characteristic function or indicator function of a relation, wherein in Essick ‘768, the validity tag is an example of a predicate, wherein instructions of a single loop are predicated by checks on the validity of data by checks on loop counters, or by a combination thereof, see Col. 4, lines 63-67; also see Col. 5, lines 50-56; Examiner points out that a memory unit, such as a buffer or register, would inherently be used to store the values used for comparison which is necessary for loop executions, i.e. loops are programmed such that a counter value is checked / compared against a set value and when the values match does the system exit the loop, hence a memory would inherently be necessary to hold the value being compared against, which in the Essick ‘768 system would then be used to determine whether to set the validity tag to exit the loop or to continue another iteration of the loop).
As to claim 8, Essick ‘768 teaches the loop controller of claim 1 further comprising: an inner loop reset count register that includes an output; and an inner loop reset multiplexer that includes a first input coupled to the output of the inner loop reset count register, a second input coupled to the output of the inner loop counter, and an output coupled to the input of the inner loop count register (see Col. 9, lines 20-32, wherein a reset signal may be applied to the inner counter 402 during the counting of outer loop iterations, i.e. the normal process of executing a nested loop wherein decrementing / incrementing the outer loop counter would reset the inner loop which would then be executed again from the start, see Figs. 4-5; Examiner points out that the implementation of a multiplexer would be a matter of design choice for asserting the reset signal as a person of ordinary skill in the art would recognize that a multiplexer by its original design allows for multiple inputs and allowing the ability to select which input to utilize, i.e. in the Essick ‘768 system would be moving to exit the outer loop or going back to do another run of the inner loop with the inner counter being reset).
As to claim 12, Essick ‘768 teaches the loop controller of claim 1, wherein: the inner loop count register is configured to store an inner loop value; the inner loop count is configured to increment or decrement the inner loop value to provide an updated inner loop value; and the inner loop count register is configured to store the updated inner loop value (see Figs. 2-3, wherein the inner loop is decremented with each iteration, i.e. the counter is updated with each iteration as is the nature of executing loops).
As to claim 13, Essick ‘768 teaches the loop controller of claim 12, wherein the inner loop comparator is configured to compare the updated inner loop value to a threshold (see Figs. 2-3, wherein the inner loop is decremented with each iteration, i.e. the counter is updated with each iteration as is the nature of executing loops; see Fig. 4).
As to claim 14, Essick ‘768 teaches the loop controller of claim 13, wherein the threshold is zero (see Figs. 2-3, wherein the inner loop is decremented with each iteration, i.e. the counter is updated with each iteration as is the nature of executing loops; Examiner points out in a decrementing counter system, then final value / threshold used for determining when to exit the loop would be something a programmer sets as the predicate condition, which could be zero).
As to claim 15, Essick ‘768 teaches the loop controller of claim 12, wherein: the outer loop count register is configured to store an outer loop value; the outer loop counter is configured to increment or decrement the outer loop value to provide an updated outer loop value; and the outer loop count register is configured to store the updated outer loop value (see Figs. 2-3, wherein the outer loop is decremented with each iteration, i.e. the outer loop counter is updated with each iteration as is the nature of executing loops).


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Essick ‘768, in view of Vorbach et al. (US 2012/0216012), herein referred to as Vorbach ‘012
As to claim 2, Essick ‘768 does not specifically teach the loop controller of claim 1 further comprising an inner loop predicate first-in-first-out (FIFO) register that includes a plurality of serially coupled latches coupled between the output of the inner loop comparator and the input of the predicate register.
Vorbach ‘012 teaches a system utilizing register files that operate as block of addressable FIFOs (see Paragraph 0075) where the processor can execute complex loop and/or nest loops including the usage of termination-control counters are would generate a termination signal when the final loop iterations meet a stop criterion (see Paragraphs 0363-0366).
Vorbach ‘012 and Essick ‘768 would apply as analogous prior arts as both pertain to the same field of endeavor of being processor system that implement the execution of loops, and in particular nested loops.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Essick ‘768 system as set forth above to utilize a register file comprising of addressable FIFO registers for implementing / executing loops, as taught by Vorbach ‘012, as a person of ordinary skill in the art would recognize that FIFOs are a commonly used addressable memory for temporary storage of data widely used in the art, wherein execution of a loop requires at least a counter, and termination condition to be stored and compared with in order to properly execute a loop, thereby utilizing a register file / FIFOs as the registers for storing that critical information for executing a loop would be reasonable substitution for a generic register / memory for the purposes for executing a loop.  As to the limitations of serially coupled latches coupled between the output of the inner loop comparator and the input of the predicate register, Examiner points out that Essick ‘768 shows the inner counter, comparator, outer counter, and second comparator arranged directly in series, see Figs. 4-5, and thereby Examiner would points out that these hardware elements would inherently be serially latched for as the counter value is directly compared to the termination condition / predicate value which would decide whether to continue the loop or to exit the loop.

Allowable Subject Matter
Claims 3-7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3-7, Examiner finds that prior art does not teach a specific combination of the loop controller as claimed in claim 2 further comprising an inner loop offset multiplexer that includes a control input, an output, and a set of inputs each coupled to an output of a respective latch of the plurality of serially coupled latches of the inner loop predicate FIFO register.  More specifically Examiner points out that these individual elements can be found in various prior arts but the combination and reasons for combination in this specific manner that would not be hindsight were not found.
As to claim 9, Examiner finds that prior arts may teach multiplexers with multiple inputs, but does not specifically teach the inner loop reset count register includes an input coupled to receive an inner loop reset value; and the inner loop reset multiplexer includes a third input coupled to receive the inner loop reset value.  More specifically the usage of a third input coupled to receive the inner loop reset value is rather specific and not specifically taught by other prior arts.
As to claims 10-11, Examiner finds that prior arts may teach multiplexers with multiple inputs, but does not specifically teach an outer loop reset multiplexer that includes a first input coupled to receive an outer loop reset value, a second input coupled to the output of the outer loop count register, and a third input coupled to the output of the outer loop counter.  More specifically the usage of three inputs to a multiplexer being claimed are rather specific and not specifically taught by other prior arts.


Claims 16-20 are indicated as allowable subject matter.  

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art teaches systems for implementing the execution of loops and nested loops, however, the prior art does not fairly teach or suggest, individually or in combination, an integrated circuit system implementing nested loops with an inner loop count register storing an inner loop value which can be incremented or decremented with each iteration coupled to a comparator that compares the inner loop value with a threshold, and an inner loop predicate FIFO comprising a plurality of serially coupled latches coupled to the inner loop comparator to shift in a first value when the updated inner loop value equals the threshold and a second value when the updated inner loop value is not equal to the threshold, where control circuitry couples the plurality of serially coupled latches provide a value stored in a selected one of the plurality of serially coupled latches based on an offset value as claimed.  More specifically Examiner finds that prior arts teach implementing and execution of loops and nest loops and individual prior arts that teach things like serial latching, using FIFOs, shifting values, and using offset values, but Examiner finds that prior art does not teach a combination of such elements as is being claimed and operated in independent claim 16.  The prior art of record neither anticipates nor renders obvious the above recited combination.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 10,346,145) teaches a system for implementing loops and nested loops wherein predicates are recursively computed for nested loops.
Doshi et al. (US 6,192,515) teaches a pipelining system for implementing a nested loop with inner and outer loops for execution wherein a predicate is used to determine when a loop condition has been met.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183